                                               USDC SONY
UNITED STATES DISTRICT COURT                   DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                  ELECTRONICALLY FILED


JEFFERSON RANDOLFO FLORES ZABALETA. ,
                                               g~~:   FILED:   _ffe✓drer----
                       Plaintiff,            17-cv-7512 (JGK)

             - against -                     ORDER

CHAD WOLF, in his capacity as
Secretary of the Department of
Homeland Security, ET AL.,

                       Defendants.

JOHN G. KOELTL, District Judge:

        The Parties are directed to provide the Court with a status

update and whether the Government requests a sixth extension of

time to file its reply to the plaintiff's motion for attorney's

fees.



SO ORDERED.


Dated:      New York, New York
            December -2'1, 2019
                     ??-              United States District Judge
